Citation Nr: 1430489	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for status-post left rotator cuff surgery disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 1964 and December 1990 to August 1991.  He also had service with the Alabama National Guard to include periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) through December 20, 2000.  See Army National Guard Current Annual Statement, prepared March 26, 2013..

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010 the Veteran was provided a hearing before a Decision Review Officer (DRO).  A transcript of the testimony offered at this hearing has been associated with the record.

In September 2013, this matter was last before the Board, at which time it was remanded for further development.

The issues of entitlement to service connection for CFS and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran sustained a left shoulder injury in service that cannot be satisfactorily disassociated from his current status-post left rotator cuff surgery disability.  


CONCLUSION OF LAW

A status-post left rotator cuff surgery disability was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection for arthritis may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. at 476-78 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he incurred a left shoulder disability in service.  He relates that sometime in 1996 while he was participating in either a period of ACDUTRA or INACDUTRA, he sustained an injury to the left shoulder when he was struck thereon by a 155 mm. projectile.  He has related a history of pain in the shoulder since then and that although X-rays were taken in service he was only assessed as having bruising.  During service, he served as an Ammunition Technician.  See DD Form 214.

A review of the service treatment records discloses no Line of Duty (LOD) finding regarding any left shoulder injury, and the Veteran denies that one was made.  The service treatment records do not contain any left shoulder X-rays or assessments contemporaneous to the alleged 1996 injury.  A review of the available service records reveals that in November 1998 the Veteran underwent a Medical Duty Review Board Evaluation related to surgical repair of the left rotator cuff, inter alia.  

Associated with the Medical Board records are private medical records from Dr. H.  The records from Dr. H. document a May 1997 complaint of pain in the left shoulder for a couple of months.  Subsequent records document an assessment of an anterior capsular glenoid tear, with arthroscopic surgical treatment.  The records from Dr. H. do not document any provided history of injury to the left shoulder, however.

Despite numerous attempts, VA has been unable to verify the exact dates of the Veteran's periods of ACDUTRA or INACDUTRA.  A review of the Veteran's Army National Guard retirement points does, however, document that the Veteran did indeed have periods of INACDUTRA and ACDUTRA in 1996 earning 50 and 15 points for periods of INACDUTRA and ACDUTRA during that year, respectively.  

In furtherance of substantiating his claims, the RO obtained VA examinations in May 2012 and June 2013.  Each examination report documents that the Veteran provided a history of injury to the left shoulder in service, as outlined above.  However, each examination report also contains a negative etiological opinion that the Veteran's left shoulder injury is not attributable to service.  Each opinion is based on a lack of any documentation of a shoulder injury, which the Veteran is certainly competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In March 2014, the Veteran was afforded another VA examination to address his claim.  The examination report documents that the Veteran again reiterated a history of injuring his shoulder when carrying a 155 mm. projectile during a period of either INACDUTRA or ACDUTRA in 1996.  Based upon this provided history, and an examination of the Veteran, the examiner concluded that the Veteran's left shoulder disability was at least as likely as not the result of the reported in-service trauma.  The examiner noted that the mechanism of injury with the weight of the shell landing on the Veteran's anterior left shoulder was consistent with the pathological findings of capsular tear, labral tear and rotator cuff tear.  

Resolving all doubt in the Veteran's favor, the claim for service connection of a left shoulder disability is warranted.  Despite repeated attempts, VA has been unable to verify whether the Veteran was on ACDUTRA or INACDUTRA during the time he alleges he injured his shoulder.  Moreover, there is no LOD finding or any reference to in-service injury in the service records.  Nevertheless, the Veteran is certainly competent to relate his observations of injury.  Jandreau, supra.  He certainly had periods of INACDUTRA and ACDUTRA in 1996 and the carrying of ammunition certainly seems consistent with his Military Occupational Specialty (MOS) and the reported injury.  Thus, as the March 2014 VA examination competently attributes the Veteran's left shoulder disability to service, and particularly the asserted 1996 injury, the Board finds that the evidence is at least in equipoise that the Veteran injured his shoulder in service and that his currently assessed left shoulder disability is attributable thereto.  Accordingly, the claim is granted.  Gilbert, supra.

The Board acknowledges the negative May 2012 and June 2013 VA medical opinions.  However, because those opinions are based upon a lack of documented injury, rather than the Veteran's provided history thereof, they lack any probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).


ORDER

Entitlement to service connection for a status-post left rotator cuff surgery disability is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

When the Veteran's claim for service connection of sleep apnea was last before the Board, it was remanded to obtain a medical examination and opinion.  In March 2014, the Veteran was afforded a VA examination to address the issue.  The examiner that conducted the examination rendered a negative etiological opinion, finding that the Veteran's sleep apnea was less likely than not incurred in service.  The examiner reasoned that this was so, finding that the Veteran had sleep apnea that "at least as likely as not" pre-existed service, particularly the Veteran's service from December 1990 to August 1991, which included service in Southwest Asia.  The examiner did not, however, address the question of aggravation of a pre-existing disability, and the examination report is thus inadequate.  Accordingly, it must be returned.  38 C.F.R. § 4.2.

There is indication that the Veteran has chronic fatigue attributable to sleep apnea.   As such, the Board finds that the claim for service connection of CFS is inextricably intertwined with the claim for service connection of sleep apnea and must be deferred pending adjudication thereof.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner that conducted the March 2014 VA sleep apnea examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's claimed sleep apnea.  Based on the review of the file, the examiner is asked the following questions:

a.  Does the evidence of record clearly and unmistakably show that the Veteran had sleep apnea that existed prior to his period of active service from December 1990 to August 1991?

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

Note:  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.  Clear and unmistakable means obvious and manifest. 

If, but only if, the examiner who performed the March 2014 examination finds that another examination is necessary then one should be scheduled.  If the examiner who performed the March 2014 examination is unavailable to complete this addendum, the claims file should be provided to another appropriate examiner for that purpose.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


